DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office action is responsive to amendment filed on 01/18/2022.
Allowable Subject Matter
Claims 1-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to teach or fairly suggest a glove comprising: an anterior portion; a posterior portion, wherein the anterior
portion is knitted seamlessly with the posterior portion to define: a metacarpal region, a plurality of finger regions extending out from the metacarpal region, and especially, a first conductive pad knitted on the anterior portion of the glove, wherein the first conductive pad is knitted on a distal end portion of a first finger region of the plurality of finger regions; and a second conductive pad knitted on the posterior portion of the glove, wherein the second conductive pad is knitted on a second finger region of the plurality of finger regions, and wherein an electronic device is removably attached to the posterior portion and is in electrical communication with the first conductive pad and the second conductive pad, wherein, in an instance in which the electronic device is attached, the electronic device is triggered in an instance in which the first conductive pad contacts the second conductive pad as recited in claim 1. Similar limitations as 
	The prior art of record, taken alone or in combination, fails to teach or fairly suggest a method for operating a mobile scanning device mounted on a glove that the trigger signal is generated when a first conductive pad contacts a second conductive pad, wherein the first conductive pad is knitted on an anterior portion of the glove, wherein the second conductive pad is knitted on a posterior portion of the glove, wherein the second trigger signal is generated when the first conductive pad contacts a third conductive pad, wherein the third conductive pad is knitted on the posterior portion of the glove and in combination with other features as recited in claim 21 and further limitations of the dependent claims 22-26.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887